larry e austin and belinda austin petitioners v commissioner of internal revenue respondent estate of arthur e kechijian deceased susan p kechijian and scott e hoehn co-executors and susan p kechijian petitioners v commissioner of internal revenue respondent docket nos filed date ps exchanged property for ostensibly restricted_stock of a newly formed s_corporation s the governing agreements provided that ps upon termination of employment would verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports receive less than the full fair_market_value of their s shares only if they were terminated for cause during the initial term of the employment agreement section b of the employment agreement defined termination for cause to include termination upon f ailure or refusal by employee to cure by faithfully and diligently performing the usual and customary duties of his employment sec_1 c income_tax regs provides that a requirement that stock be forfeited if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture held the term discharged for cause as used in sec_1_83-3 does not necessarily have the same meaning the parties have given that term in their private agreements but refers to termination for serious misconduct which like criminal misconduct is highly unlikely to occur held further the risk that ps would receive less than full fair_market_value upon forfeiture of their stock if they failed faithfully and diligently to perform the usual and cus- tomary duties of their employment during the prescribed period constituted an earnout restriction that could create a substantial_risk_of_forfeiture if there existed a sufficient like- lihood that the restriction would actually be enforced lynn forrest chandler jonathan p heyl and tanya n oesterreich for petitioners patricia pierce davis nina e choi and mark l hulse for respondent opinion lauber judge these consolidated cases are before this court on respondent’s motion for partial summary_judgment and petitioner’s motion for summary_judgment both filed under rule the sole issue for decision is whether stock petitioners received in date which was labeled restricted_stock was subject_to a substantial risk of for- feiture when issued to them or rather was substantially_vested within the meaning of sec_83 and sec_1 a income_tax regs under the governing employment agreements petitioners would forfeit a substantial amount of the value of their stock upon the occurrence of variou sec_1 unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the tax years and and all rule references are to the tax_court rules_of_practice and procedure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner events enumerated in a paragraph that addressed termi- nation for cause under sec_1_83-3 income_tax regs a requirement that stock be forfeited if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture dis- position of the pending motions requires us to determine the scope of the phrase for cause as used in sec_1_83-3 income_tax regs and the proper application of that regula- tion to the agreements involved here background the following facts are not in dispute larry austin and arthur kechijian petitioners resided in north carolina when they filed petitions belinda austin and susan kechijian are parties to these cases solely by virtue of having filed joint federal_income_tax returns with their husbands for the tax years at issue petitioners worked together for more than years in the distressed_debt loan portfolio business before peti- tioners were the original shareholders and members of a group of related companies called the umlic entities in date petitioners formed and elected subchapter_s status for umlic consolidated inc a north carolina cor- poration umlic s-corp in a sec_351 transaction each petitioner transferred his unrestricted ownership_interest in the umlic entities to umlic s-corp in exchange for big_number shares of its common_stock concurrently umlic s- corp issued big_number shares of its common_stock in exchange for a note to an employee_stock_ownership_plan esop for its employees including petitioners thus as of date each petitioner owned of umlic s-corp and the esop owned at all relevant times petitioners were the only directors on the umlic s-corp board_of directors petitioners along with the company’s assistant controller were the initial trustees of the esop petitioner kechijian was employed as the president of umlic s-corp he had responsibility for general operations and for servicing loan portfolios including workout strate- petitioner arthur e kechijian died while the summary_judgment mo- tions were pending on date we substituted his estate as a party petitioner his estate is being probated in north carolina verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports gies loan sales foreclosures and loan modifications peti- tioner austin was employed as senior executive vice presi- dent of umlic s-corp he had responsibility for loan port- folio acquisitions including due diligence involved in the evaluation of loan portfolios foreclosure_gain loss analysis expected cashflows bidding strategies and investor relation- ships as part of the sec_351 exchange each petitioner executed with umlic s-corp substantially identical agree- ments denominated restricted_stock agreement rsa and employment agreement these agreements were explicitly linked sec_12 of the employment agreement stated that the employee’s ownership of umlic s-corp shares shall be governed by the rsa entered into simultaneously and incorporated herein by reference the stated purpose of these agreements was to incentivize petitioners to exchange their umlic interests for umlic s- corp stock and require them to perform future services in order to secure full rights in this stock the rsa stated the company’s intention to induce each petitioner’s continued employment on behalf of umlic s-corp by providing certain financial incentives under this agreement conversely each petitioner agreed that in consideration of umlic s-corp ’s issuance of shares to him he was willing to perform future services on behalf of umlic s-corp under the terms of the employment agree- ment the shares issued to petitioners bore the following legend the shares represented by this certificate and the transfer hereof are subject_to the terms of the rsa the rsa permitted limited transfer of the shares to or for the benefit of family members however transfer was permitted only if the transferee agreed to be bound by the rsa and hence by any restrictions on full enjoyment of the stock to which the rsa subjected petitioners sec_4 of the employment agreement provided that t he initial term of this agreement shall commence on date and shall continue until date sec_1 of the agreement captioned employment provided verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner during the term of this agreement employee will devote all of his efforts to the performance of his duties as an officer of umlic s-corp and any other duties and responsibilities the board_of directors may assign to him from time to time employee agrees to perform such duties and responsibilities faithfully diligently and in a timely manner and to abide by all umlic s-corp policies relating to its employees generally section of the employment agreement captioned termi- nation provided that t his agreement may be terminated by umlic s-corp at any time for cause the agree- ment makes no provision for termination by the employee and it makes no provision for termination by the employer on grounds other than for cause for purposes of the agree- ment cause was defined to include without limitation the following three categories of employee action a dishonesty fraud embezzlement alcohol or substance abuse gross negligence or other similar conduct on the part of the employee upon termination of this agreement employee shall be entitled to receive compensation through the date of termination b failure or refusal by employee after days written notice to employee to cure by faithfully and diligently performing the usual and customary duties of his employment and adhere to the provisions of this agreement c failure or refusal by employee after days written notice to employee to cure by complying with the reasonable policies standards and regulations applicable to employees which umlic s-corp may establish from time to time sec_4 of the rsa captioned termination of employ- ment governed the consequences i n the event of termi- nation voluntary or otherwise of the employee’s employ- ment with umlic s-corp sec_4 addressed two types of termination termination without cause and termination with cause if the employee’s employment was terminated without cause as defined in section of the employment agreement he would be deemed by rsa sec_4 to have offered to sell all of his stock to the company pursuant to rsa sec_5 the latter provided that if employment terminated after date-that is following the end of the initial term of the employment agreement-and the employee was not in material breach of either agreement in fact section of the employment agreement does not define termi- nation without cause and those words do not appear in that section verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports he would receive of the fair_market_value of his stock as determined by formula regardless of his actual termi- nation date in other words an employee discharged without cause would be treated as if he had terminated employment after date and he would receive the full value of his shares if the employee’s employment was terminated by umlic s-corp with cause as defined in section of the employ- ment agreement the employee would likewise be deemed to have offered to sell all of his stock to the company under rsa sec_4 however the purchase_price would then depend on the date of the termination if the employee was terminated for cause after date he would receive of the fair_market_value of his stock under rsa sec_5 if the employee was terminated for cause before date the purchase_price would be governed by rsa sec_5 it provided that if employment terminated before date-that is during the initial term of the employment agreement-the employee would receive at most of the fair_market_value of his stock with the possibility of receiving nothing as determined by formula for purposes of filing their individual income_tax returns for petitioners took the position that their umlic s-corp stock was subject_to a substantial_risk_of_forfeiture and was thus substantially nonvested within the meaning of sec_1_83-3 income_tax regs sec_1_1361-1 income_tax regs generally provides that for purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services and that is substan- tially nonvested within the meaning of sec_1_83-3 is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock petitioners thus took the posi- tion that of the outstanding_stock of umlic s-corp was owned by the esop during and that of the company’s income was allocable to it accordingly nei- ther petitioner reported any income or other flowthrough items from umlic s-corp on his individual income_tax a holder of restricted s_corporation stock may elect to be treated as a shareholder sec_1_1361-1 income_tax regs but neither petitioner made such an election verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner return for and because the esop was a tax- exempt entity it likewise reported no taxable_income from umlic s-corp during the internal_revenue_service irs or respondent issued to petitioners timely notices of deficiency that challenged on a variety of grounds the tax structure that petitioners and umlic s-corp had implemented in this opinion we address only one of the theories the irs has advanced- namely that petitioners’ stock when issued to them was substantially_vested by virtue of sec_1_83-3 income_tax regs i summary_judgment standard discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for sum- mary judgment or partial summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 the parties agree that there are no disputes of material fact affecting the question addressed in this opinion- namely whether sec_1_83-3 income_tax regs pre- cludes the agreements at issue from giving rise to a substantial_risk_of_forfeiture our disposition of this ques- tion turns entirely on legal determinations and the interpretation of the governing agreements we accordingly conclude that we may decide this question summarily ii status of petitioners’ stock under sec_83 the rsa provides that each petitioner upon termination of employment will be deemed to have offered to sell his stock to umlic s-corp at the purchase_price specified in sec- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports tion sec_5 wherever it applies specifies that the employee will receive of the fair_market_value of his stock determined by formula sec_1_83-3 income_tax regs states that p roperty is not transferred subject_to a substantial_risk_of_forfeiture to the extent that the employer is required to pay the fair_market_value to the employee upon the return of such property the parties accordingly agree that sec_5 cannot create a substan- tial risk of forfeiture that being so the only provision of the rsa that could create a substantial_risk_of_forfeiture is sec_5 under which the employee will receive at most of the fair_market_value of his stock sec_5 comes into play upon termination of employment this subject is governed apparently comprehensively by sec_4 of the rsa cap- tioned termination of employment which applies i n the event of termination voluntary or otherwise the only situa- tion in which sec_4 triggers the discount mandated by sec_5 is a termination with cause occurring before date under the regulations a requirement that stock be forfeited if the employee is discharged for cause will not be considered to result in a substantial_risk_of_forfeiture sec_1_83-3 income_tax regs respondent accordingly concludes that no provision of the rsa gives rise to a substantial_risk_of_forfeiture petitioners contend that the scope of for cause as used in sec_1_83-3 is not necessarily identical to the scope the parties have given that phrase in their agreements section of the employment agreement broadly defines three categories of employee action justifying termination with cause petitioners agree that discharge for activity specified in section a -eg for d ishonesty fraud embezzlement alcohol or substance abuse -is reasonably characterized as a discharge for cause within the meaning of the regulation on the other hand petitioners contend that termination for activity specified in section b -ie for refusal to perform faithfully the usual and customary duties of the employee’s employment -should not be deemed a discharge for cause under sec_1_83-3 rather according to petitioners section b is the mechanism the parties have adopted clumsily perhaps to enforce the central requirement of the rsa-that petitioners continue their employment with verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner umlic s-corp for the four-year term of the employment agreement in order to secure the full value of their stock such a requirement petitioners contend necessarily creates a substantial_risk_of_forfeiture under the statute and its implementing regulations a the statute and the regulations sec_83 applies where as concededly occurred here property is transferred to a taxpayer in_connection_with_the_performance_of_services upon such a transfer the excess of the fair_market_value of the property over the amount if any paid for the property shall be included in the taxpayer’s gross_income in the first taxable_year in which the taxpayer’s rights in the property are not subject_to a substantial_risk_of_forfeiture sec_83 the statute thus permits a taxpayer to defer recognition of any gain until his rights in the restricted_property become substantially_vested sec_1 a income_tax regs see storm v united_states 641_f3d_1051 9th cir sec_83 provides that t he rights of a person in prop- erty are subject_to a substantial_risk_of_forfeiture if such per- son’s rights to full enjoyment of such property are condi- tioned upon the future performance of substantial services by any individual the regulations echo the statutory defini- tion for purposes of sec_83 and the regulations thereunder whether a risk of forfeiture is substantial or not depends upon the facts and cir- cumstances a substantial_risk_of_forfeiture exists where rights in prop- erty that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial serv- ices by any person sec_1_83-3 income_tax regs the requirement that an employee perform future services as a condition of obtaining full enjoyment of restricted prop- erty earnout restriction see campbell v commissioner tcmemo_1990_162 t c m is sometimes called an because petitioners received their umlic-s corp shares in a sec_351 exchange they were relieved of any obligation to recognize gain upon receipt of the shares the relevance of determining whether the shares were substantially_vested upon receipt is that this determination controls whether petitioners’ shares are treated during as outstanding_stock of the corporation sec_1_1361-1 income_tax regs for pur- poses of allocating umlic-s corp income to petitioners verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports cch aff ’d in part rev’d in part 943_f2d_815 8th cir because of the real possibility that this condition may not be fulfilled an earnout restriction will normally create a substantial_risk_of_forfeiture that postpones tax- ation until the restriction lapses the regulations provide a clear example of an earnout restriction on date corporation x transfers in_connection_with_the_performance_of_services to e an employee shares of corporation x stock for dollar_figure per share under the terms of the transfer e will be sub- ject to a binding commitment to resell the stock to corporation x at dollar_figure per share if he leaves the employment of corporation x for any reason prior to the expiration of a 2-year period from the date of such transfer since e must perform substantial services for corporation x and will not be paid more than dollar_figure for the stock regardless of its value if he fails to perform such services during such 2-year period e’s rights in the stock are subject_to a substantial_risk_of_forfeiture during such period sec_1_83-3 example income_tax regs sec_1_83-3 of the regulations the focus of the present controversy provides several illustrations of substan- tial risks of forfeiture it provides in pertinent part where an employee receives property from an employer subject_to a requirement that it be returned if the total earnings_of the employer do not increase such property is subject_to a substantial_risk_of_forfeiture on the other hand requirements that the property be returned to the employer if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture read in isolation the term for cause is susceptible to a broad construction in the employment law context for cause expresses a common standard governing the removal of a civil servant or an employee under contract black’s law dictionary 9th ed generally a n employer has cause for early termination of an agreement for a defi- nite term of employment if the employee has engaged in mis- conduct other malfeasance or other material breach of the agreement such as persistent neglect of duties gross neg- ligence or failure to perform the duties of the position due to a permanent disability restatement employment 3d tentative draft no sec dollar_figure according to the restatement the parties to an employment agreement are free to define the term for cause as they believe appropriate to the particular employment setting id the employment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner law definition of for cause can thus cover termination for a wide range of reasons the history of a regulation may be helpful in resolving ambiguities in it see 128_tc_132 123_tc_219 aff ’d 137_fedappx_373 1st cir the department of the treasury issued proposed_regulations under sec_83 in fed reg date sec_1_83-3 proposed income_tax regs fed reg date did not contain the phrase discharged for cause rather the proposed regulation read in pertinent part on the other hand a requirement that the property be returned to the employer if the employee commits a crime will not be considered to result in a substantial_risk_of_forfeiture sec_1_83-3 proposed income_tax regs supra when issuing these regulations in proposed form the sec- retary stated that p rior to the final adoption of such regu- lations consideration will be given to any comments or suggestions pertaining thereto fed reg the irs received pages of public comments several of which bear on the question here comments submitted by the new york state bar association received by the irs on date suggested that the regulations should not attempt to create presumptions or draw lines except in the clearest situations such as forfeiture conditioned only on committing a crime because to do so is to make a rule_of law where none was authorized by congress comments submitted by cravath swaine moore received by the irs on date suggested that the exception for committing a crime was sound because the risk of forfeiture rests upon a single possibility which is very unlikely to happen after the public comments were received but before any final regulations were issued this court decided two cases that addressed the meaning of substantial_risk_of_forfeiture under sec_83 in 68_tc_826 aff ’d 620_f2d_700 9th cir we were required to determine the tax consequences when a corporation contributed funds to trusts that failed to qualify under sec_401 as a collateral matter we had to determine whether property was subject_to a substantial risk of for- feiture under sec_83 see id pincite the terms of both trusts provided that i f a participating employee has been verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports discharged by the company for cause such as any inten- tional act of proven dishonesty or any other intentional act which would injure the company the employee would for- feit the entire amount allocated to him id pincite we held that the probability that either of the petitioners would be discharged for cause from their wholly owned corporation thereby forfeiting benefits is too remote to constitute a substantial_risk_of_forfeiture ibid in 68_tc_387 we deter- mined that a corporation’s pension_plan did not qualify under sec_401 and again had to decide whether the employer’s contributions to that plan were includable in the employee’s gross_income under sec_83 the plan provided that the property would be forfeited if the employee was dis- charged for theft of company property or embezzlement id pincite we held that the property was not subject_to a substantial_risk_of_forfeiture because the possibility that an employee would be discharged for theft or embezzlement is too remote to present any substantial risk that the amounts contributed on his behalf will be forfeited id pincite we noted that the department of the treasury had issued pro- posed regulations under sec_83 and stated our belief that our holding was consistent with those regulations id citing sec_1_83-3 proposed income_tax regs supra the following year the department of the treasury issued the sec_83 regulations in final form t d 1978_2_cb_71 the final regulations added the phrase discharged for cause to what is now sec_1_83-3 income_tax regs modifying the sentence in question to read as it cur- rently does on the other hand requirements that the prop- erty be returned to the employer if the employee is dis- charged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture t d c b pincite when issuing the final regulations the department of the treasury explained the principal changes it had made to the proposed_regulations t d c b pincite the insertion of discharged for cause into sec_1_83-3 income_tax regs was not among the changes so discussed in addition to the changes already mentioned the sec- retary stated s everal changes of less significance were made in response to public comments t d verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner c b pincite the insertion of discharged for cause into sec_1_83-3 was evidently regarded as one of these less significant changes b discharge for cause or for committing a crime because the term for cause as used in sec_1_83-3 is not defined in the statute the regulations or the legisla- tive history we employ the standard tools of construction to discern its scope regulations are interpreted in the same manner as statutes see 986_f2d_60 4th cir aff ’g tcmemo_1991_557 the starting point is the language itself grey- hound corp v mt hood stages inc 437_us_322 in determining the plain meaning of the statute the court must look to the particular statutory language at issue as well as the language and design of the statute as a whole 486_us_281 898_f2d_1435 9th cir when a statute is ambiguous the court must find the interpretation that can most fairly be said to be embedded in the statute in the sense of being most harmo- nious with its scheme and with the general purposes that congress manifested nlrb v lion oil co 352_us_282 we interpret regulations in toto rather than phrase by phrase 115_tc_228 citing norfolk energy inc f 2d pincite in the end a regulation will be inter- preted to avoid conflict with a statute see 97_tc_30 aff ’d without published opinion 70_f3d_1282 10th cir the text and evolution of sec_1_83-3 indicate that the term discharged for cause as used therein does not necessarily have the same scope that parties to a particular contract may have given this term in their negotiations rather as used in the regulation discharged for cause refers to termination for serious misconduct that is roughly comparable-in its severity and in the unlikelihood of its occurrence-to criminal misconduct the proposed regu- lations mentioned discharge for committing a crime as the only illustration of an employment-related contingency that failed as a matter of law to create a substantial risk of for- feiture whether a risk of forfeiture is substantial gen- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports erally depends upon the facts and circumstances sec_1 c income_tax regs despite this general_rule com- menters on the proposed_regulations agreed that the pro- posed exception for committing a crime was reasonable since this limited per se rule comprised a narrow well- defined category of event that was very unlikely to occur we may never know for certain what prompted the depart- ment of the treasury in the final regulations to revise this exception to read discharged for cause or for committing a crime however a fair inference is that this revision was implemented to codify the results in ludden and burnetta both of which were decided the previous year in ludden we held that a substantial_risk_of_forfeiture did not exist where the employment-related contingency was discharge for cause such as any intentional act of proven dishonesty or any other intentional act which would injure the company t c pincite in burnetta we held that a substantial_risk_of_forfeiture did not exist where the employment-related contingency was discharge for theft of company property or embezzlement in both cases we viewed the contingency in question as too remote to create a substantial_risk_of_forfeiture ludden t c pincite burnetta t c pincite this history of sec_1_83-3 income_tax regs strongly suggests that discharge for cause like discharge for committing a crime refers to a narrow and serious form of employee misconduct that is very unlikely to occur and is thus properly regarded as too remote-as a matter of law- to create a substantial_risk_of_forfeiture the fact that the department of the treasury did not view the insertion of discharged for cause into the final regulations as a change_of significance supports this interpretation and respondent in his posthearing memorandum agrees with this construc- tion it is respondent’s position that the phrase for cause or for committing a crime was intended to capture risks that are too remote to be consid- ered a substantial_risk_of_forfeiture respondent further contends that the addition of the for cause provision was intended to clarify that contingencies resulting in an involuntary termination that are too remote to be considered substantial risks go beyond terminations for committing a crime and include other conduct that results in a termi- nation but that is very unlikely to occur verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner in short it seems clear that the term for cause as used in sec_1_83-3 does not necessarily have the same meaning as and may have a narrower meaning than the terminology employed by particular parties during private negotiations c application of the regulation to the agreements section of the employment agreement provides that it shall be construed in accordance with and governed by the internal law of the state of north carolina in inter- preting a contract under north carolina law the intention of the parties generally controls jones v palace realty co s e 2d n c the heart of a contract is the intention of the parties bueltel v lumber mut ins co s e 2d n c ct app the court is to the canon of construction noscitur_a_sociis -a latin phrase meaning it is known by its associates -supports the construction set forth in the text this canon of construction hold s that the meaning of an unclear word or phrase should be determined by the words immediately sur- rounding it black’s law dictionary 9th ed while this canon does not set forth an inescapable rule it is often wisely applied to avoid giving unintended breadth to a word susceptible to multiple mean- ings see 550_us_192 the various possible meanings a word should be given must be determined in a man- ner that makes it ‘fit’ with the words with which it is closely associated 367_us_303 noscitur_a_sociis is a commonsense cannon 128_tc_132 t he meaning of an unclear word or phrase should be determined by the words immediately surrounding it for example in g d searle co the court interpreted the word discovery as used in sec_456 of the internal_revenue_code_of_1939 which imposed tax on income resulting from exploration discovery or prospecting whereas discovery is a broad term that in other contexts can include geographical and scientific discoveries the court held that its association with explo- ration and prospecting suggested that the term as used in this statute had the narrower meaning of discovery of mineral resources id pincite while noscitur_a_sociis is most commonly applied to lists of three or more terms it may apply when two or more words are grouped together 2a norman j singer j d shambie singer sutherland statutory construc- tion sec_47 pincite 7th ed here the term for cause is suscep- tible to a wide variety of meanings under private contracts applying the noscitur_a_sociis canon we can surmise that the department of the treasury by associating the phrase for cause with for committing a crime intended discharge for cause in sec_1_83-3 income_tax regs to have a narrower meaning and to denote termination for serious misconduct that is roughly comparable to criminal misconduct verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports interpret a contract according to the intent of the parties to the contract unless such intent is contrary to law the intention of the parties is to be gathered from the entire instrument viewing it from its four corners jones s e 2d pincite we review the employment agreement and the rsa as an integrated whole petitioners were the key contributors to their distressed_debt loan portfolio business before the umlic entities were consolidated into umlic s-corp the stated purpose of these agreements was to provid e certain financial incentives to induce petitioners to continue their employment with the consolidated company for an initial term of four years as a condition of receiving the umlic s- corp stock petitioners affirmed that they were willing to perform future services on behalf of the company sec_1 of the employment agreement required each petitioner to devote all of his efforts to the performance of his duties for umlic s-corp for the four-year term of the agreement and to perform such duties faithfully diligently and in a timely manner these provisions are most naturally read to express the parties’ intention that petitioners were required to per- form substantial future services for umlic s-corp in exchange for their stock the termination provisions of the employment agreement and the rsa must be evaluated in the light of the parties’ expressed intention and the construction of the regulation that we have adopted above applying these parameters and looking only within the four corners of the agreements we believe that termination for activity specified in section a of the employment agreement-eg for d ishonesty fraud embezzlement alcohol or substance abuse -is reasonably characterized as a discharge for cause within the meaning of sec_1_83-3 however we agree with petitioners that termination for activity specified in section b of the employment agreement does not fall within the scope of dis- charge for cause or for committing a crime for purposes of this regulation section b permits termination for f ailure or refusal by employee after days written notice to employee to cure by faithfully and diligently performing the usual and cus- tomary duties of his employment the conditions stated in this section are the conditions that commonly lead employers verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner throughout our economy to terminate at-will employees- namely unsatisfactory job performance this is not a remote category of event that is unlikely to occur more specifically under the peculiar drafting of these instruments section b appears to constitute in conjunc- tion with rsa sec_5 a classic earnout restriction the employment agreement states that it can be terminated only by umlic s-corp and only for reasons denominated for cause given proscriptions against involuntary ser- vitude there must be some way that petitioners could volun- tarily cease working for that company section b seems to be the mechanism that the drafters intended to cover this situation if one of petitioners announced his intention to leave his employment before date section b con- templates that umlic s-corp would issue him a notice to cure he would then have days to cure by faithfully and diligently performing the usual and customary duties of his employment and adhere to the provisions of this agreement this language tracks sec_1 of the employment agreement wherein each petitioner agreed during the four-year term of that agreement to perform his duties and respon- sibilities faithfully diligently and in a timely manner and to abide by all umlic s-corp policies relating to its employees generally what petitioner would have to cure in other words was his refusal to continue performing the duties specified in the employment agreement which he had pledged diligently to discharge for four years if petitioner did not cure this breach within days umlic s-corp was entitled under section b to terminate the employment agreement for cause in short section b of the employment agreement appears to be the linchpin of the mechanism by which peti- tioners would receive less than full fair_market_value upon forfeiture of their stock if they did not continue to perform substantial services for umlic s-corp for the four-year ini- tial term of that agreement as a general_rule t he rights technically speaking by acting under section b umlic s-corp would not be terminating the employee for cause but rather would be ter- minating the employment agreement for cause with cause consisting of the employee’s breach of that agreement by refusing to work for the agreed-upon four-year term verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie united_states tax_court reports of a person in property are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual sec_83 the regulations make clear that an earnout restriction creates a substantial_risk_of_forfeiture if there is a sufficient likelihood that the restriction will actually be enforced compare sec_1_83-3 example income_tax regs with sec_1 c income_tax regs we thus conclude that rsa sec_5 in conjunction with the employment agreement-however section b of inartfully drafted-constitutes an earnout restriction that may give rise to a substantial_risk_of_forfeiture under sec_83 notwithstanding section b ’s appearance in a contractual provision addressing termination for cause the employee activity specified in section b falls outside the scope of discharge for cause or for committing a crime within the meaning of sec_1_83-3 income_tax regs that is so because an employee’s inability or disinclination to work for the agreed-upon term of his employment contract is not a remote event that is unlikely to occur even more clearly that is so because a conclusion that sec_1 c precludes an earnout restriction from creating a substantial_risk_of_forfeiture would make that subpara- graph of the regulation inconsistent with the statute see sec_83 phillips petroleum co v commissioner t c pincite conclusion for these reasons we will deny respondent’s motion for partial summary_judgment which is based solely on the theory that sec_1_83-3 income_tax regs caused petitioners’ umlic s-corp stock to be substantially_vested at the time it was issued to them respondent has advanced a number of other theories addressed both to the overall structure that petitioners implemented and to the specific question of whether their stock was substantially_vested upon issuance for example as an alternative to his theory based on sec_1_83-3 respondent contends that peti- tioners’ stock was substantially_vested on the theory that petitioners’ status as the sole directors of umlic s-corp verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie austin v commissioner enabled them to remove at will any ownership restrictions to which their stock was subject so that the forfeiture condi- tions were unlikely to be enforced see sec_1_83-3 income_tax regs this theory like respondent’s other theo- ries remains for trial on the merits because petitioners’ cross-motion seeks summary_judgment on one or more of these other irs theories which involve material issues of disputed fact petitioners’ cross-motion will be denied an appropriate order will be issued f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb austin jamie
